Bridge, J.
(concurring in dissent) — I agree in substantial part with the dissent, but write separately to clarify my differences with it. Thus, for the reasons articulated by Justice Sanders, I concur that Asarco’s declaratory judgment action is both justiciable and ripe for review. Likewise, I agree with Justice Sanders and the trial court that application of the Washington Model Toxics Control Act (MTCA), chapter 70.105D RCW, to Asarco in this instance may be in part a violation of substantive due process, but I disagree that a takings analysis is appropriate in this circumstance.
The United States Supreme Court’s fractionated opinion in Eastern Enterprises v. Apfel, 524 U.S. 498, 118 S. Ct. 2131, 141 L. Ed. 2d 451 (1998), called into question the applicability of a takings analysis for an as applied chai*787lenge to a retroactive statute.23 In Eastern, a plurality held that the Coal Industry Retiree Health Benefit Act of 1992, 26 U.S.C. § 9701, was unconstitutional in requiring a former coal operator to fund health benefits for retired miners. Id. at 504, 539 (5-4 decision) (Kennedy, J., concurring). Four justices reached this conclusion under a takings rationale. Justice Kennedy agreed with the holding that the act, as applied, was unconstitutional, but concluded that takings did not provide the correct analytical framework. Instead he applied a substantive due process analysis. The four-justice minority agreed with the substantive due process analysis, but ultimately found the application of the statute constitutional.
Justice Kennedy refused, rightly I believe, to expand the application of the takings analysis, noting, “in all of the cases where the regulatory taking analysis has been employed, a specific property right or interest has been at stake.” Id. at 541 (Kennedy, J., concurring). He and the four-justice dissent, authored by Justice Breyer, all agreed that as a general principle there is no property interest involved that would trigger a takings when a law merely requires someone to spend money. Id. at 539-48 (Kennedy, J., concurring), 554-57 (Breyer, J., dissenting). These five justices concluded that applying takings to a regulation that requires a party to pay money is contradictory to the traditional application of the takings clause to a specific interest in physical or intellectual property. Id. Furthermore, as Justice Kennedy reasoned: “[g]iven that the constitutionality of the Coal Act appears to turn on the legitimacy of Congress’judgment rather than on the availability of compensation . . . the more appropriate constitutional analysis arises under general due process principles rather than under the Takings Clause.” Id. at 545 (Kennedy, J., concurring).
*788Because this case involves the costs associated with an environmental remediation, I agree that it would be inappropriate to expand the takings analysis in this instance and conclude that due process considerations present a more suitable analytical framework. This approach would be consistent with five justices in Eastern and it is also supported by this court’s case law. See Presbytery of Seattle v. King County, 114 Wn.2d 320, 330, 787 P.2d 907 (1990) (holding if regulation does not infringe upon fundamental attribute of ownership and it protects public from harm, court should analyze regulation for reasonableness under substantive due process, not takings).
I would affirm the trial court’s conclusion that Ecology’s requirement that Asarco pay the cost of clean-up in the 44-acre smelter site does not offend due process. The trial court’s conclusion that Asarco could reasonably have anticipated liability for this section is sustainable. Supporting this determination, the trial court found that Asarco once owned the 44-acre parcel of land, that the levels of arsenic and lead were much higher here than on the off site soils due to the residues of by-products and other dumping of contaminants, and that it would not be fundamentally unfair to hold the owner liable for the subsequent clean up of these contaminants.24 Therefore, giving due regard to the criteria that the trial court considered in its due process analysis,25 I would hold that applying the MTCA to Asarco’s smelter site is neither unreasonable to achieve the statutory purpose nor does it impose an unduly disproportionate burden on this private landowner with regard to the 44-acre parcel. I would also agree with the trial court and *789Justice Sanders that applying MTCA to the surrounding off-site land would violate due process.26
After modification, further reconsideration denied July 2, 2002.

 When a fragmented Court decides a case and no single rationale explaining the result enjoys the assent of five Justices, “ ‘the holding of the Court may be viewed as that position taken by those Members who concurred in the judgments on the narrowest grounds ....”’ Marks v. United States, 430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed. 2d 260 (1977) (quoting Gregg v. Georgia, 428 U.S. 153, 169 n.15, 96 S. Ct. 2909, 49 L. Ed. 2d 859 (1976)).


 Clerk’s Papers (CP) at 13.


 The trial court considered: (1) the magnitude of the liability; (2) the degree to which MTCA’s application in this case is retroactive; (3) the relationship between the liability imposed and Asarco’s conduct; (4) whether Asarco could have altered its conduct in light of the liability; and (5) the extent to which MTCA liability could reasonably have been anticipated. CP at 11.


 CP at 12.